Citation Nr: 1243189	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-40 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left leg compartment syndrome status post fasciectomy, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for degenerative joint disease of the left knee, claimed as chondromalacia patella of the left knee with cracking and pain, to include as secondary to a service-connected disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for headaches, prior to April 4, 2008.

4.  Entitlement to an increased disability rating for headaches, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased disability rating for residuals of right ankle injury with laceration of the Achilles tendon, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to February 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

The Veteran filed his present claim for increased evaluation for his service-connected residuals of right ankle injury in March 2005.  For this condition, separate ratings have been assigned for orthopedic manifestations with loss of motion and neurologic manifestations with laceration of the Achilles tendon.  The RO's October 2005 rating decision denied increased ratings for both the orthopedic and neurologic manifestations of the right ankle disability and continued the 10 percent and 20 percent evaluation, respectively.  The Veteran filed a timely notice of disagreement in November 2005.  Subsequently, in a November 2005 rating decision, the RO increased the evaluation for residuals of right ankle based on loss of motion to 20 percent effective March 17, 2005.  In that rating decision, the RO stated that this is a full grant of benefits sought on appeal for this particular issue as the 20 percent evaluation was the maximum schedular evaluation available for the limited motion of the ankle.  However, the RO failed to consider whether a higher evaluation was warranted under other potentially applicable diagnostic codes.  However, because no Statement of the Case was issued and no substantive appeal was filed regarding this issue, the Board has no jurisdiction over the issue and it is therefore not considered herein.  Accordingly, the issue is being referred to the RO for appropriate action.


FINDINGS OF FACT

1.  It is at least as likely that left leg compartment syndrome status post fasciectomy is proximately due to or the result of the Veteran's service-connected right ankle and right knee disabilities as it is the result of some other cause or factor.

2.  It is at least as likely that chondromalacia patella of the left knee is proximately due to or the result of the Veteran's service-connected right ankle and right knee disabilities as it is the result of some other cause or factor.

3.  During the entire period on appeal, the Veteran's headaches included characteristic prostrating attacks occurring three to four times a week; there is no evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  The Veteran's residuals of right ankle injury with laceration of the Achilles tendon include nerve dysfunction characterized by decreased sensation and decreased strength, neuritis and neuralgia; complete paralysis of any right ankle nerve or eversion of weakened foot is not shown.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran's claim, left leg compartment syndrome status post fasciectomy is proximately due to or the result of the Veteran's service-connected right ankle and right knee disabilities.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).

2.  Resolving reasonable doubt in favor of the Veteran's claim, chondromalacia patella of the left knee is proximately due to or the result of the Veteran's service-connected right ankle and right knee disabilities.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2012).

3.  The criteria for an initial disability rating of 30 percent, but no higher, for headaches, prior to April 4, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2012).

4.  The criteria for a disability rating in excess of 30 percent for headaches, on and after April 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8100 (2012).

5.  The criteria for a disability rating in excess of 20 percent for residuals of right ankle injury with laceration of the Achilles tendon have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8522 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the service connection claims, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected headaches arise from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

The RO's March 2005, December 2007 and April 2008 letters informed the Veteran of what evidence was required to substantiate his claims for increased disability ratings and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The April 2008 letter advised the Veteran how VA determines the disabilities ratings, to include the specific diagnostic criteria considered by the VA to evaluate the Veteran's service-connected residuals of right ankle injury with laceration of the Achilles tendon.  The letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims for increased disability ratings for service-connected disabilities, including private and VA treatment records and by affording him VA examinations.  VA has provided the Veteran with multiple VA examinations in conjunction with the claims for increased disability ratings to ascertain the current level of the Veteran's service-connected disabilities.  38 C.F.R § 3.159(c)(4).  The Board finds that these VA examinations obtained are adequate as they provide sufficient details to determine the severity of the Veteran's service-connected disabilities and were based upon a review of the Veteran's claims file and physical examination of the Veteran and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Additionally, VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with statements of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

A. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")
VA hospital records dated in March 2005 reflect that the Veteran was performing reclined calf raises at the gym with heavier than usual weights on the evening prior when he felt a "rip" in his left posterior calf.  He subsequently developed progressive pain and swelling of the left calf.  He was shown to have elevated compartment pressures and underwent four compartment fasciotomies with a diagnosis of left leg compartment syndrome.

The Veteran was afforded a VA orthopedic examination in July 2005.  The VA examiner stated that the claims file was reviewed.  The examiner noted that the Veteran had left leg compartment syndrome which occurred in March 2005 when, according to the Veteran, he felt a rip in the left calf with progressive pain after he did "car racing" (calf raises?) with heavier-than-usual weight.  The Veteran underwent multiple surgeries to include a four compartment fasciotomy and a medial and lateral fasciotomy to the left leg, as well as split thickness skin graft.  He was discharged home with the use of a wheelchair to prevent putting more weight on the left leg.  The diagnosis was left leg compartment syndrome, status post fasciectomy.  The examiner opined that the left leg condition was less likely as not caused by or a result of the right leg condition.  The examiner noted that according to the Veteran, he injured the left leg while he was performing reclined "car races" at the gym with heavier than usual weight.

Private treatment records from Dr. W.D.M., dated in April 2005, show that the Veteran was evaluated for current disabilities.  He described that in March 2005, he did some exercise in an attempt to gain range of motion at the gym and that his weak right-side disabilities caused too much pressure on the left side resulting in compartment syndrome.  On review of symptoms, there were weakness and numbness/tingling in both legs.  

In a May 2005 letter, Dr. W.D.M. noted that that the Veteran was severely disabled on the basis of the right lower extremity, including chondromalacia patella of the right knee and permanent damage at the ankle from a lacerated Achilles tendon and damage to the neurovascular bundle.  It was noted that he subsequently developed an exertional compartment syndrome from overstressing the left lower extremity, which was not originally involved and had to be treated with fasciotomies and skin grafting.  The diagnoses were chondromalacia patella of both knees, status post Achilles tendon laceration and repair, status post permanent neurovascular damage secondary to laceration of the neurovascular bundle of the right ankle/foot, and status post exertional compartment syndrome of the left leg.  Dr. M. firmly believed that the current left lower extremity problems were directly attributable and secondary to the preexisting right lower extremity disabilities.  Specifically, Dr. M. stated

The [Veteran] has developed a compartment syndrome of the left leg subsequent and pursuant to the disability of the right lower extremity...It is my professional and orthopedic opinion and in all medical probability, the [Veteran] has developed these conditions and complications in the left lower extremity as a direct result of his prior disability on the right.  The exertional compartment syndrome that did require the surgical treatment on the left was secondary to strenuous favoring of this left side because of the disabled right side.

In December 2005, Dr. A.L.M. submitted a medical evaluation report wherein it was noted that the Veteran provided Dr. M. with medical records requesting a medical evaluation of his current disabilities.  Dr. M. provided the following diagnostic summary:

The medical history indicates that [the Veteran] developed a chronic compartment syndrome over the lower left leg possibly over a number of years.  The pressure readings indicate a chronic four compartment involvement that was pre-existing prior to the onset of the acute compartment syndrome.  There was a common higher pressure reading of the deep posterior compartment indicative of chronic deep posterior compartment syndrome.  [The Veteran] also reported feeling a snap which could have been from the medial head of the gastrocnemius in the superficial posterior compartment.  With a chronic condition involving the other compartments, the deep posterior compartment likely exerted an increased osmotic pressure on the fascia of superficial posterior compartment.

Dr. M. opined that "it is more likely that the increased pressure of all four compartments lead to an irreversible cycle of swelling causing edema which resulted in pressure on the medial gastrocnemius muscle resulting in Acute Compartment syndrome."  In support of this opinion, Dr. M. noted that "[s]tudies have shown that compensatory problems associated with the right ankle and superficial peroneal nerve disabilities would cause development of chronic and acute compartment syndrome of the lower left leg.  PTTD [(posterior tibial tendon dysfunction)] aggravated from the right ankle range of motion and superficial peroneal nerve disabilities would cause the right foot to become unlocked, sustain compressive forces and lose its ability to push off.  In addition, the right superficial peroneal nerve disability would also cause a loss of plantar flexion and a loss of the [Veteran's] sensation of control of the right foot during a calf raise exercise."

In a May 2006 letter, Ms. D.A.C. stated that she observed the Veteran experiencing sharp pain in his knees and weakness when bending legs.  She further stated that she could hear cracking (crepitus) without using a stethoscope coming from both of his knees whenever he bent his legs.

In a May 2006 VA treatment report, the Veteran was seen for a routine physical examination.  He complained of bilateral knee and hip pain, popping of the knees, and compulsatory walking on the left side.  The assessment was "off balance, knee and hip pain," which was most likely secondary to multiple problems for which the Veteran is service-connected.  

The Veteran underwent another VA orthopedic examination in May 2007.  The VA examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that the onset of the left knee pain was 2004, which was felt to be related to compensatory gait.  The examiner also noted a problem of right leg length inequality secondary to gait compensation due to service-connected right knee chondromalacia and right ankle Achilles tendon repair.  X-ray of the knees revealed minimal degenerative joint disease, with no evidence of acute fracture, dislocation or bony destruction.  The diagnosis was degenerative joint disease of the left knee.  The examiner opined that the Veteran's left knee pain was "less likely as not (less than 50/50 probability)" caused by or a result of his service-connected right ankle and knee condition.  In reaching this conclusion, the examiner noted that the Veteran presented with left leg residuals due to left leg compression syndrome caused by trauma related to weight lifting.  The examiner further noted that the Veteran reported the onset of his left knee condition to be around 2004, which the examiner stated was probably related to the left leg itself.

In a January 2008 letter, the Veteran's former service comrade, J.R.M., stated that the Veteran and he were stationed aboard U.S.S. NIMITZ serving in the dental department from 1992 to 1995.  He stated that all mobility aboard ship involved vertical and horizontal movement on a daily basis and the vertical movements were always very difficult for the Veteran due to discomfort and "cracking" sounds from his knees.  The Veteran was in constant discomfort and grabbed his knees when he travelled the ladder wells.  He was unable to participate in the department events involving physical competition that required endurance from the knees and feet, such as basketball, football, volleyball or racquetball.

Email communications between the RO and the July 2005/May 2007 VA examiner, dated in March and April 2011, reflect that a clarifying medical opinion was requested regarding the issue of aggravation in connection with the Veteran's claims of service connection for left lower extremity disabilities.  The VA examiner opined that the Veteran's left leg compartment syndrome and left knee degenerative joint disease were "less likely as not" aggravated by service-connected disabilities of right ankle neuropathy and right knee chondromalacia.  In support of this opinion, the examiner stated that there was no medical literature to suggesting that the right ankle neuropathy and right knee chondromalacia caused aggravation beyond the natural progression of the contra lateral left leg compartment syndrome or degenerative joint disease of the contra lateral extremity.  The examiner further noted that persistent neurologic deficits following fasciotomy for acute compartment syndrome are common and that nerve injury can be due to soft tissue injury from the inciting traumatic event, nerve ischemia during the interval of decreased compartment perfusion, or as a consequence of the fasciotomy incisions, dissection or muscle debridement.

In a March 2012 letter, the Veteran's former service comrade, J.D., stated that he had seen the Veteran on seven or eight different occasions since October 2009 and that they tried to exercise together on several occasions.  He stated that the Veteran has been struggling to jog due to his bilateral lower extremity disorders.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has left leg compartment syndrome and chondromalacia patella of the left knee related to his service-connected residuals of right ankle injury and chondromalacia patella of the right knee.  The medical evidence of record shows current diagnoses of left leg compartment syndrome and chondromalacia patella, a form of degenerative joint disease, of the left knee.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In this case, the VA examiner and the Veteran's private physicians have offered contrasting opinions regarding the etiology of the Veteran's left leg and left knee disorders.  As noted, the Veteran's private physician, Dr. W.D.M. has linked the Veteran's left leg compartment syndrome and chondromalacia of the left knee to his service-connected right lower extremity disabilities.  The Board finds that his medical opinion constitutes a positive medical nexus opinion for both the left leg and left knee conditions.  Although Dr. M. did not indicate that he reviewed the Veteran's claims file and appears to have relied upon the Veteran's reported history, the Board notes that the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, as well as symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Further, the record shows that Dr. M. specializes in orthopedic surgery and is clearly competent to render a medical opinion regarding the effects of orthopedic problems of one-sided lower extremity to the contra-lateral extremity.

Furthermore, Dr. A.L.M., who had the opportunity to review the Veteran's medical records in December 2005, provided a detailed analysis as to how the Veteran developed chronic compartment syndrome of the lower left leg, possibly over a number of years, due to increased pressure on the left lower extremity and compensatory problems associated with the Veteran's right ankle and knee disabilities.  

The July 2005 and May 2007 VA examiner, following a review of the claims file, provided a contrasting opinion.  In July 2005, the examiner opined that the left leg condition was not caused by or a result of the right leg condition because according to the Veteran, he injured the left leg while he was performing reclined "car races" at the gym with heavier than usual weight.  In May 2007, the examiner opined that the Veteran's left knee condition was not caused by or a result of his service-connected right ankle and knee condition, because it was probably related to the Veteran's left leg compression syndrome, which was caused by the trauma related to weight lifting.  In an April 2011 addendum, the VA examiner opined that the Veteran's left leg compartment syndrome and left knee degenerative joint disease were also not aggravated by service-connected disabilities of right ankle and knee disabilities because there was no medical literature supporting a link between the right ankle neuropathy and right knee chondromalacia causing aggravation beyond the natural progression of the contra lateral left leg compartment syndrome or degenerative joint disease of the contra lateral extremity.  The examiner also noted that acute compartment syndrome is a common nerve injury that can be due to soft tissue injury from the inciting traumatic event, nerve ischemia during the interval of decreased compartment perfusion, or as a consequence of the fasciotomy incisions, dissection or muscle debridement.  While the examiner is basing the opinion on the fact that the Veteran's left leg compartment syndrome was due to a traumatic injury sustained from performing calf raises at the gym, rather than due to the higher pressure imposed on the left leg secondary to compensatory problems associated with the right lower extremity disabilities, it appears that the examiner did not consider that the traumatic injury could have been the result of the increased pressure on the fascia of the left leg created by the chronic condition involving the right lower extremity.

While no medical opinion may be ignored, it is not error to favor the opinion of one competent medical expert over that of another.  Rather, the duty exists to assess the credibility and probative value of evidence, and greater probative weight may be assigned to one medical opinion than to another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the VA examiner's opinion in this case was supported by a reasonable rationale, the Board gives more probative weight to the conclusions reached by the Veteran's private physicians based on a more detailed and thorough analysis.

Accordingly, the Board finds that the medical opinions of record are at least in equipoise.  The evidence in this case is evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  Therefore, entitlement to service connection for left leg compartment syndrome status post fasciectomy and service connection for chondromalacia patella of the left knee is warranted as secondary to service-connected residuals of right ankle injury and chondromalacia patella of the right knee.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

B. Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of Right Ankle Injury with Laceration of the Achilles Tendon.

Service connection for the Veteran's residuals of the right Achilles tendon laceration was granted by a June 1995 rating decision and a 10 percent evaluation was assigned, effective from February 17, 1995.  In an April 1999 rating decision, the RO increased the evaluation to 20 percent under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8522, effective February 17, 1995, and assigned a separate 10 percent rating for loss of motion in the right ankle, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective February 17, 1995.

The Veteran filed his present claim for an increased evaluation for service-connected residuals of right ankle injury, with laceration of the Achilles tendon, in March 2005.  The RO's October 2005 rating decision denied the claim and continued the current 20 percent evaluation.  The Veteran filed a timely notice of disagreement in November 2005 and perfected the appeal in December 2005.

Neurological conditions and convulsive disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2012).  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  See 38 C.F.R. § 4.124a.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating a peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123 will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Id.; see 38 C.F.R. § 4.124 (2012).

The Veteran's residuals of right ankle injury with laceration of the Achilles tendon are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8522, which applies to the musculocutaneous nerve (superficial peroneal nerve).

Under Diagnostic Code 8522, a 10 percent evaluation is assigned for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis of the superficial peroneal nerve.  A 30 percent evaluation, the highest schedular rating available under this particular code provision, is assigned for complete paralysis of the superficial peroneal nerve; eversion of foot weakened.

The Veteran was afforded a VA examination in July 2005.  The VA examiner indicated that the claims file was reviewed.  The Veteran gave a history of a traumatic laceration of the Achilles tendon and posterior tibial artery and nerve when he placed the right foot through a window pane during his time in service.  The Veteran reported residual right ankle and foot limited range of motion with pain, weakness, stiffness, occasional swelling and locking.  He denied heat, redness, instability or lack of endurance.  He also reported flare-ups of right ankle pain as well as pain in the right lower extremity at least twice a week lasting for a couple of days, which caused moderate functional impairment during the flare-ups.  The Veteran had been unemployed for several months and he stated that he had been unable to work due to the right ankle condition.  It was noted that the Veteran had damage to the right posterior artery and nerve due to the traumatic laceration of the Achilles tendon.  He reported numbness in the medial aspect of the ankle with decreased strength of the right foot associated with wasting of the muscles and decreased strength in the distal right lower extremity and difficulty walking without any assistance.  He also had residual numbness involving the distal right lower extremity.  On physical examination, there was wasting of the intrinsic muscles of the foot and a 6 cm scar in the medial aspect and another 11 cm scar in the posterior area, which was nontender and well healed.  There was numbness around the incisions.  The Veteran was unable to stand of his toes.  There was no tenderness in the Achilles tendon and no varus or valgus.  There were decreased pedal pulses at the posterior tibia and dorsalis pedis pulse was intact.  Neurological examination revealed decreased sensation in the posterior tibial nerve area.  The diagnosis was traumatic laceration of the Achilles tendon and the posterior tibial artery and nerves with moderate to severe residual.  

In October 2006 VA treatment reports, no extremity weakness or paresthesias was shown on neurological examination.  However, the Veteran reported numbness and paresthesias in the calleleous of the right first metatarsophalangeal joint.  Decreased sense over the right plantar 1st metatarsophalangeal joint was shown.

In an April 2007 VA treatment report, no extremity weakness or paresthesias was shown on neurological examination.

The Veteran underwent a VA neurological examination in April 2011.  The VA examiner indicated that the claims file was reviewed.  The Veteran stated that numbness of the foot started with the original injury but complained that it increased while on active duty.  Main symptoms included decreased sensation to touch, tingling, and numbness from the ball of the foot to the heel.  There were minimal symptoms of all toes.  Pressure to the ball caused painful tingling to the arch.  There were no issues with ankle sprains.  Current treatment was to limit activities and taking Ibuprofen several times a week.  

Reflex examination showed 2+ for right ankle jerk and normal plantar flexion.  The examination report indicated that the reflex scale was from 0 to 4+ (0=absent, 1+=hypoactive, 2+=normal, 3+=hyperactive, without clonus, 4+=hyperactive, with clonus).  No muscle atrophy or abnormal muscle tone or bulk was shown.  There were no tremors, tics, or other abnormal movements.  

Sensory function test of what appears to be the right lower extremity revealed normal vibration; however, pain and pin prick sense, as well as light touch sensation, was absent on the ball and heel of the foot and just below the medial malleolus.  Position sense was normal.  The affected nerves were median and radialis nerves.  Pin prick to the arch increased pain due to hypersensitivity and pin prick of the dorsal base of the toes set off tingling pain into the arch below and into the toes.  

On motor examination, the examiner noted that the muscle strength was 5 out 5 with right ankle dorsiflexion and plantar flexion.  The examination report indicated that motor function was graded on a scale of 0 to 5 (0= total paralysis, 1=palpable or visible contraction, 2=active movement gravity eliminated, 3=active movement against gravity, 4=active movement against some resistance, 5=active movement against full resistance).  As to motor function, the examiner stated that the strength was intact and symmetric with the only difference being decrease in the plantar flexion of the right ankle compared to the left.  The muscle tone was normal and no gait abnormality, imbalance or tremor, or evidence of fasciculations was shown.  There was muscle atrophy on the mid calf, which was measured to be 10 cm from the tibial tuberosity.

The diagnosis was right ankle neuropathy status post laceration of the Achilles tendon.  The examiner noted that there were nerve dysfunction, neuritis, and neuralgia but there was no paralysis.  The disability's effects on usual occupation were decreased mobility and pain.  The examiner stated that the Veteran's job was sedentary and he had no problems at work other than that he had to walk to his vehicle before and after work.  Regarding the effects on usual daily activities, the Veteran reported that he had some pain of the Achilles when trying to run or even with walking less than a quarter mile.  He also stated that due to numbness and pain, the ankle felt unstable.

In the March 2012 letter, J.D. stated that the Veteran described weakness and numbness in the right foot.

Based on a review of the evidence above, the Board finds that the Veteran's neurological symptoms in the right ankle represent incomplete, rather than complete paralysis of the radicular nerve group.  Here, the April 2011 VA examiner specifically stated that there was no paralysis.  Further, the evidence of record does not show that the Veteran has any right foot deformity, including eversion of the foot.  As such, the maximum evaluation of 30 percent under Diagnostic Code 8522 for complete paralysis is not warranted.  Further, the evidence shows that the Veteran's right ankle disability consists of neuritis, neuralgia, and nerve dysfunction characterized by decreased sensation and decreased strength.  However, no muscle atrophy or abnormality in muscle tone is shown.  The Board therefore concludes that the disability picture in this case resembles, at most, the criteria for severe incomplete paralysis.

The Veteran's subjective complaints of pain, numbness, and weakness of the right ankle have been considered.  The Veteran's statements are competent evidence of observable symptomatology associated with his right upper extremity disability, and the Board has no reason to doubt the credibility such statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nonetheless, the April 2011 VA examination report specifically noted that the Veteran did not have paralysis with regard to his right ankle neuropathy.  Thus, in the absence of evidence of complete paralysis of a nerve, the Veteran would not be entitled to an evaluation in excess of 20 percent under Diagnostic Codes 8522, 8523 or 8525.  Further, Diagnostic Codes 8524 or 8526 are not applicable because the evidence of record does not show involvement of the internal popliteal nerve (tibial) or the anterior crural nerve (femoral).  Finally, Diagnostic Codes 8527, 8528, and 8529 do not provide for an evaluation in excess of 10 percent.  

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of right ankle injury with laceration of Achilles tendon, there is no evidence of record that would warrant a rating in excess of 20 percent for the Veteran's service-connected neurologic disability at any time of during the period on appeal.  See Hart, 21 Vet. App. at 505.

Headaches

Service connection for headaches associated with residuals of right ankle injury was granted in a February 2008 rating decision, and an initial disability rating of 10 percent was assigned effective January 31, 2006, under the provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  Subsequently, by a May 2010 rating decision, the RO increased the disability rating for headaches to 30 percent effective April 4, 2008.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after April 4, 2008.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

The Veteran's headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 10 percent disability rating is warranted for characteristic prostrating attacks, averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Because the criteria of each lower disability rating is included in the higher disability rating, Diagnostic Code 8100 employs successive rating criteria.  Therefore, section 4.7 is not applicable.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (1999) (discussing Court's opinion in Camacho v. Nicholson, 21 Vet. App. 360 (2007) and indicating that Diagnostic Code 7913, for rating diabetes mellitus, involves successive rating criteria).

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary Of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."

Because headaches involve the symptom of head pain, the Board concludes that lay evidence is competent to describe the frequency, severity, and duration of headaches, including whether they are severe enough to cause prostration and whether they are frequent, severe, and prolonged enough to result in severe economic inadaptability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Therefore, the Board finds that the Veteran's statements about his headache symptoms constitute competent evidence for rating purposes.

In this case, the Board finds that the Veteran's statements about the frequency and the intensity of his headaches are also credible.  Concerning this, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  The Veteran's statements inspire belief in this case because he has not provided any conflicting statements, although his statements do show that the frequency and severity of his symptoms varied to some extent over the years since the initial grant of service connection.  For example, when taking certain medications or ceasing others provided some relief for some periods of time or when his condition worsened over time, as is reflected in the VA outpatient treatment records.

In regard to the frequency and severity of his headaches, a December 2005 private medical evaluation report reflects the Veteran's reports of headaches occurring at least twice per month since 2000.  The December 2005 report by Dr. A.L.M. also noted that the Veteran's complaints of periods of inactivity during the headaches.

In the May 2006 statements, Ms. D.A.C. stated that she had personally known the Veteran since January 2006 and that he on four to five occasions complained of headaches since early March.  She observed that he had periods of inactivity for at least one hour.  She also stated that the Veteran could not maintain his employment at that time because of various disabilities including headaches.

A July 2006 VA emergency room note stated that the Veteran was seen with a chief complaint of temporal headaches.  He reported that he had been studying for a test.  The diagnostic impressions were temporomandibular disorders and Flexoril was prescribed.

In a June 2007 Social Security Administration disability report, the Veteran stated that his schizophrenia, right ankle, right knee and back problems limited his ability to work and that he could not sit or stand for a long period of time without pain or headaches.

Since February 2008, the record reflects that the Veteran complained of headaches of increased frequency, twice or three to four times a week.  In a February 2008 VA treatment report, the Veteran complained of bilateral headaches lasting for three to four hours that got better with Excedrin.  He reported that he had headaches twice a week for three to four months.  He denied aura.  The assessment was bilateral headaches, most likely migraine, without aura.  It was noted that there was no sign of space-occupying mass or vascular lesion, infection, metabolic disturbance, or a systemic problem.

In an April 2008 VA treatment report, the Veteran reported bilateral headaches occurring three to four times a week, with no visual disturbance or blurry visions.  The headaches occurred in the afternoon with no warning sign and lasted for a couple of hours with no aura.  The Veteran stated that the headaches interfered with his work.  The assessment was more frequently occurring headaches, with increased intensity, and responding moderately to Cafferin/Ergotain.  

In May 2008, the Veteran reported headaches in the bi-temporal area, throbbing in nature and occurring three times a week.  He denied nausea or vomiting but reported photophobia and phonophobia.  He stated that each time lasted for three hours but sometimes longer.  He could not concentrate and had to lie down when headache happened.  He stated that his headaches were getting worse and that he took Tylenol extra strength about three times a week.  The assessment was migraines.

In his May 2008 notice of disagreement, the Veteran claimed that he was unemployable due to increased severity of his headaches.  He stated that his headaches occurred at least three times per week and lasted for hours and that he was taking special medication for them.  He further stated that his headaches interfered with his concentration and caused him to be unable to work.  He also claimed unemployability due to nonservice-connected schizophrenia as well as severe migraines, which he stated prevented him from working a steady job.

In a December 2008 VA neurology note, the Veteran presented with continuing complaints of bi-temporal, non-throbbing/pressure-like headaches, continuing about three weeks, without any associated aura, nausea, vomiting, dizziness, or visual symptoms.  He stated that he would seek quiet and dark areas when headaches came on.  He reported no clear aggravating or alleviating factors other than Tylenol extra that he took about twice per week.  On neurological examination, it was noted that having the Veteran flex/extend his head against resistance would produce some degree of his bi-temporal headaches, as did pressure on his head.  The assessment was headaches occurring about three times a week.

In a January 2009 written statements, the Veteran sought an increased evaluation for headaches and claimed unemployability due to this condition.  He stated that he was recently told that he had a combination of tension and migraine headaches.

A December 2009 VA treatment report stated that the Veteran's pain medication gave him severe headaches for which he took upwards of six Excedrin migraines some days.

In January 2010, the Veteran stated that he was no longer seeking unemployability because he started working since January 4, 2011.

The Veteran was afforded a VA neurological examination in April 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  On physical examination, the fundoscopic examination and mental status examination were normal.  All cranial nerves were intact and cerebellar examination was normal.  No evidence of chorea or carotid bruits was shown.  The diagnosis was headaches, residuals of right ankle injury.  The Veteran reported that he was currently employed full-time as a medical support assistant in telecare and the examiner noted that the headaches had no effects on usual occupation or resulting work problems, or problems on usual daily activities.

In light of the Veteran's reports of the frequency and severity of his headaches, the Board concludes that the criteria for a 30 percent disability rating have been met during the entire appeal period.  Concerning this, the Board finds that, the Veteran's headaches more nearly approximated the rating criteria for the 30 percent rating, i.e., characteristic prostrating attacks occurring on average once a month over the pertinent appeal period.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100; see Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Fenderson v. West, 12 Vet. App. 119 (1999); and Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether a 50 percent disability rating may be assigned for the Veteran's service-connected headaches.  However, the Board finds that the medical evidence does not meet the criteria for a 50 percent rating, as it does not reflect that his headaches were always completely prostrating when they did occur, so as to result in severe economic inadaptability.  The records specifically show that the Veteran did not experience any aura, nausea, vomiting, dizziness or blurry vision associated with his headaches.  Although the lay evidence of record reflects that he had periods of inactivity lasting at least for an hour and that he had to seek quiet dark areas, the Board does not find that the need for inactivity itself establishes that the nature of the headaches were completely prostrating.  Indeed, the April 2008 VA treatment report reflects that the Veteran's headaches, while more frequently occurring, responded moderately to Cafferin/Ergotain. 

The Board considered the Veteran's contentions that he was unemployable due to the headaches.  Although the record reflects that the Veteran had not worked in a steady full-time job prior to January 2011, the evidence does not establish that his headaches alone prevented him from obtaining or maintaining employment prior to January 2011.  To that effect, the record reflects, the Veteran has various medical conditions that cause difficulty on his occupational activities.  Indeed, the Veteran admitted that he was either unemployable or that he was experiencing significant difficulty with maintaining employment due to various other disabilities, to include his orthopedic problems and nonservice-connected schizophrenia.  

More significantly, on the April 2011 VA examination, the Veteran reported that he was currently employed full time as a medical support assistant since January 2011 but did not contend that his headaches prevented him from maintaining the job.  Additionally, the April 2011 VA examiner noted that the headaches had no effects on usual occupation or resulting work problems.

Therefore his statements do not reflect very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Accordingly, the Board cannot conclude that the overall disability picture approximates the criteria for a 50 percent rating for migraine headaches at any time during the period on appeal.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100; see Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additional Considerations

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that any of the Veteran's disabilities is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that any of his service-connected disabilities has caused frequent periods of hospitalization or marked interference with employment.  Additionally, and of greater import, the Board finds that the relevant rating criteria to evaluate each service-connected disability reasonably describe the claimant's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for left leg compartment syndrome status post fasciectomy is granted.

Service connection for chondromalacia patella of the left knee is granted.

An initial disability rating of 30 percent, but no higher, for headaches, prior to April 4, 2008, is granted.

An increased disability rating in excess of 30 percent for headaches, on and after April 4, 2008, is denied.

A disability rating in excess of 20 percent for residuals of right ankle injury with laceration of the Achilles tendon is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


